      Case 4:20-cv-00017-AW-EMT Document 74 Filed 02/08/21 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION

JON DUKE DEPRIEST,
      Plaintiff,
v.                                                    Case No. 4:20-cv-17-AW-EMT
MARK S. INCH, et al.,
     Defendants.
_______________________________/
                             ORDER OF DISMISSAL

      I have considered the magistrate judge’s January 4, 2021 Report and

Recommendation, ECF No. 72, to which no objections have been filed.

      Mr. DePriest initiated this case as a pro se prisoner, ECF No. 1, and has since

died, ECF No. 58. The next of kin was served with a Suggestion of Death, but no

person has moved for substitution. Because 90 days have passed “after service of a

statement noting the death,” Fed. R. Civ. P. 25(a)(1), I agree with the magistrate

judge that the case should be dismissed.

      The clerk will enter a judgment that says, “This case is dismissed pursuant to

Rule 25(a)(1).” The clerk will then close the file.

      SO ORDERED on February 6, 2021.

                                        s/ Allen Winsor
                                        United States District Judge
